Citation Nr: 0701597	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  02-17 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral 
neuropathy of the upper extremities.

2.  Entitlement to an initial compensable disability rating 
for erectile dysfunction.

3.  Entitlement to an initial disability rating greater than 
10 percent for neuropathy of the right lower extremity.

4.  Entitlement to an initial disability rating greater than 
10 percent for neuropathy of the left lower extremity.

5.  Entitlement to an initial compensable disability rating 
for retinopathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to October 
1969.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 decision by the RO in Pittsburgh, 
Pennsylvania, which denied service connection for bilateral 
neuropathy of the upper extremities and granted service 
connection for retinopathy, neuropathy of the right lower 
extremity and neuropathy of the left lower extremity, all 
secondary to service-connected diabetes mellitus.  
Noncompensable ratings were assigned for each disorder.  The 
veteran appealed for a higher rating and in a June 2003 
decision the RO increased the veteran's disability rating to 
10 percent for neuropathy of the right lower extremity and 
neuropathy of the left lower extremity, effective April 23, 
2002, the date of the original claim.  

In a February 2005 rating decision, the RO granted service 
connection for erectile dysfunction and assigned a 
noncompensable rating from the date of claim in May 2004.  
The veteran has appealed this initial noncompensable 
disability rating.  Therefore, that issue is also before the 
Board for a decision, and it has been consolidated into this 
appeal.  

The issue of entitlement to a higher disability rating for 
retinopathy is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify you if 
further action is required on your part.
FINDINGS OF FACT

1.  There is no competent evidence of a current bilateral 
neuropathy of the upper extremities which is the result of a 
disease or injury incurred in service or is proximately due 
to or the result of the service-connected Type II diabetes 
mellitus.

2.  Erectile dysfunction is manifested by erectile 
dysfunction only; there is no medical evidence indicating any 
penile deformity.

3.  Neuropathy of the right lower extremity is manifested by 
mild incomplete paralysis; there is no moderate incomplete 
paralysis.

4.  Neuropathy of the left lower extremity is manifested by 
mild incomplete paralysis; there is no moderate incomplete 
paralysis.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to service connection for 
bilateral neuropathy of the upper extremities.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.310 (2006).  

2.  The criteria for entitlement to an initial compensable 
disability evaluation for erectile dysfunction have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 4.3, 4.7, 4.31, 4.115b, Diagnostic Code 7522 
(2006).

3.  The criteria for entitlement to an initial disability 
evaluation in excess of 10 percent for neuropathy of the 
right lower extremity have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.3, 4.7, 
4.31, 4.124a, Diagnostic Code 8520 (2006).

4.  The criteria for entitlement to an initial disability 
evaluation in excess of 10 percent for neuropathy of the left 
lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.3, 4.7, 4.31, 
4.124a, Diagnostic Code 8520 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, as to 
the issues other than the rating for erectile dysfunction, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claims by correspondence dated in December 2001 and October 
2002.  More thorough information was provided as to the 
evidence required to substantiate the claim in a letter 
issued in November 2004 following the Board remand.  As to 
the claim for evaluation of erectile dysfunction, a VCAA-
compliant letter was sent in July 2004.  The veteran was 
afforded a video conference hearing before the undersigned in 
May 2004 where he testified concerning the increased rating 
issues.  Since that time, he has relocated abroad.  The 
veteran requested an additional video conference in relation 
to his erectile dysfunction claim.  However, he was informed 
that facilities are not available to conduct hearings abroad.  
In October 2006, the veteran indicated through his 
representative that under these circumstances, he wanted his 
case to proceed to the Board.  Adequate opportunities to 
submit evidence and request assistance have been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Here, the notice requirements pertinent to the issues 
addressed in this decision have been met and all identified 
and authorized records relevant to these matters have been 
requested or obtained.  A letter citing to these requirements 
was sent to the veteran in November 2006.  Because of the 
decision in this case, any failure of VA to notify the 
veteran of the duty to notify and duty to assist in claim 
involving a disability rating and an effective date for the 
award of benefits is harmless error.  The Board finds the 
available medical evidence is sufficient for adequate 
determinations.  Further attempts to obtain additional 
evidence would be futile.  There has been substantial 
compliance with all pertinent VA law and regulations, and to 
move forward with this claim would not cause any prejudice to 
the appellant.

Service Connection for Bilateral Upper Extremity Neuropathy

The veteran avers that he has bilateral upper extremity 
neuropathy secondary to service-connected type II diabetes 
mellitus.  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).  
Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a) (2006).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

In this case, service medical records do not show any 
complaints, findings or diagnosis of upper extremity 
neuropathy.  Both the veteran's January 1964 enlistment 
examination and the October 1969 separation examination 
revealed normal upper extremities and neurologic examination.  
At separation, the veteran reported no neuritis or paralysis 
or other related complaints.  

The veteran does not claim, nor is there any competent 
evidence of record to show, that any bilateral neuropathy of 
the upper extremities was incurred in service.  Instead, the 
veteran argues  that this disorder is a result of his 
service-connected diabetes.  However, as the following review 
of the record demonstrates, there is no competent evidence to 
support his theory, and the claim must be denied.  
In 1994, the veteran received treatment from private 
facilities for a neurological condition which was likened to 
multiple sclerosis.  The private treatment records dated in 
1993 and 1994 do not show a distinct diagnosis of bilateral 
neuropathy of the upper extremities.  Social Security 
disability benefits were granted at that time.  

The veteran filed his claim for service connection for type 
II diabetes mellitus in September 2001.  In a statement dated 
in February 2002, M.F., M.D., noted that the veteran had been 
treated for diabetes mellitus with oral medication since 1989 
and that he developed insulin dependent diabetes in 1993.  
The doctor noted the veteran's treatment in 1994 for extreme 
dystaxia and paresthesia of the right side of the body.  Also 
noted were cerebellitis with possible demyelinative disease 
and right ear swelling, hearing loss and paresthesia of the 
upper and lower extremities.  The diagnosis was relapsing 
polychondritis.  It was noted the veteran had been slow to 
recover from dystaxia.  A statement from the Joslin Diabetes 
Center dated in March 2002 shows the veteran received 
treatment there for diabetes with retinopathy, vertigo, and 
neuropathy.  Proximal weakness of the thighs was noted.  VA 
treatment records dated from January 2001 to February 2002 
show no complaints or treatment for bilateral upper extremity 
neuropathy.  

The veteran underwent VA neurological examination in June 
2002.  The veteran denied numbness and pain in the hands and 
feet except for occasional intermittent numbness in the 
hands.  There were no dysthesias.  In the diagnosis, the 
examiner noted that the veteran did not have complaints 
consistent with neuropathy.  On physical examination, there 
were no abnormalities of sensory function to suggest a 
sensorineuropathy.  The examiner noted that an EMG was not 
clinically necessary.  

Treatment records from Pittsburgh Pulmonary Associates dated 
from March 2001 to October 2002, do not show treatment for or 
complaints of neuropathy of the upper extremities.  

VA treatment records dated from August 2001 to August 2004 
show a history of neuropathy related to diabetes but no 
treatment specifically of the upper extremities.  The veteran 
was treated for ongoing problems with balance, asymmetric 
hearing loss and tinnitus.  In May 2003, he reported and was 
found to have tingling and numbness in the lower extremities.  
Objective findings were silent as to the upper extremities.  
In a June 2003 endocrinology consultation, he reported 
tingling in the lower extremities.  Position sense was 
intact.  Peripheral pulses were palpable.  

In a January 2003 hearing at the RO, the veteran testified 
that he had numbness and tingling in the hands.  During his 
May 2004 hearing before the undersigned, the veteran 
testified that he had tingling in his hands similar to that 
in his feet.  He reported that he used the same creams he 
used on his feet on his hands.  He noted that he was prone to 
dropping things and he would probably have difficulty holding 
and opening a two liter bottle of soda.  He believed his 
doctors have told him the hand problems were caused by his 
diabetes.  

Records from Randers Central Hospital show that in August 
2004 the veteran sought treatment of the right upper 
extremity after he lifted a heavy suitcase off of a luggage 
carousel.  He twisted his right arm in a strong pronation.  
The arm and fingers were swollen and painful.  It was noted 
that the veteran was a diabetic but had not experienced this 
before.  The veteran was noted to improve over the next few 
visits.  Bursitis was suspected.

Additional treatment records include those from the 435th 
Medical Group dated in November 2004 which showed complaints 
of neuropathy of the feet but not the upper extremities.  

While the veteran believes he has a bilateral upper extremity 
disorder secondary to his service-connected diabetes, he is 
not a licensed medical practitioner and is not competent to 
offer opinions on questions of medical causation or 
diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 
492.  The Board has carefully reviewed the record and finds 
there is no diagnosis or finding of a bilateral upper 
extremity disorder nor is there any competent (medical) 
evidence relating any upper extremity abnormality to service-
connected diabetes.  No health care provider has indicated 
that there is such a disorder at present time which is either 
related to service or proximately due to the veteran's 
service-connected diabetes.  Therefore, the Board finds 
entitlement to service connection is not warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

Increased Rating Claims

Erectile Dysfunction

The veteran seeks a compensable rating for his service-
connected erectile dysfunction.  He filed a claim for service 
connection for this disorder in May 2004, and service 
connection was granted for this disorder in a February 2005 
rating decision.  A noncompensable rating has been assigned.  
He urges that the disorder causes impotence, and that an 
increased rating should be assigned.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  When the positive and negative 
evidence as to a veteran's claim are in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the veteran prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the instant claims, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's service-connected erectile dysfunction has been 
rated zero percent disabling by the RO under the provisions 
of Diagnostic Code 7522.  38 C.F.R. § 4.115b.  The Board 
notes that service connection for erectile dysfunction was 
granted as secondary to service-connected diabetes mellitus 
by the aforementioned February 2005 rating decision.

752
2
Penis, deformity, with loss of erectile power
20
38 C.F.R. § 4.115b, Diagnostic Code 7522.

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31.

During a November 2004 VA genitourinary examination, the 
veteran reported a two-year history of sexual dysfunction.  
The veteran reported that he could not maintain an erection 
long enough to have sex.  He reported no problems with 
urination pain, hematuria or infection.  There was no history 
of trauma in that area.  He had no prostate problems 
reportedly.  His diabetes, neuropathy and retinopathy were 
noted.  Physical examination revealed a normal looking penis 
without deformity.  The overall neurological examination 
revealed the entire area to be normal.  Blood tests were 
normal.  The diagnosis was erectile dysfunction, probably due 
to diabetic neuropathy.  The examiner recommended oral 
treatment.  

According to a March 2005 letter received from the veteran's 
wife of 34 years, medication prescribed for the veteran's 
erectile dysfunction proved unsuccessful.  

The veteran and his wife essentially contend that while no 
physician had actually witnessed any penile deformity, the 
disorder causes such impotence that an increased rating 
should be granted as the impotence is at least as disabling 
as a deformity could be.  

The veteran clearly suffers erectile dysfunction secondary to 
service-connected diabetes mellitus.  The question herein is 
whether the veteran is entitled to a 20 percent evaluation 
under Diagnostic Code 7522, which entails both loss of 
erectile power and deformity of the penis.

The objective medical evidence reveals no deformity of the 
penis.  The Board cannot conclude there is a deformity when 
the medical examination conducted in November 2004 
specifically found no deformity.  

The Board cannot grant a 20 percent evaluation under 
Diagnostic Code 7522 for erectile dysfunction with deformity 
of the penis without deformity of the penis.  The veteran has 
been granted benefits for loss of use of creative organ based 
on findings in the November 2004 examination of complete 
inability of erection sufficient for penetration and 
ejaculation.  The Board emphasizes that the medical evidence 
is entirely silent as to deformity.  

The veteran's service-connected diabetes mellitus seems to 
have caused only loss of erectile power for which service 
connection on a secondary basis was granted.  Such loss alone 
warrants only a zero percent evaluation, as the criteria for 
a compensable evaluation under Diagnostic Code 7522 requires 
deformity of the penis.  38 C.F.R. §§ 4.31, 4.115b. 

In sum, the only symptom attributable to the service-
connected erectile dysfunction is simply the erectile 
dysfunction.  This alone without related deformity of the 
penis is insufficient for the granting of a compensable 
evaluation under Diagnostic Code 7522.  As the veteran does 
not meet the minimal criteria for a compensable evaluation 
under this provision, a noncompensable evaluation is 
assigned.  38 C.F.R. § 4.31.

Consideration has been given to the potential application of 
various provisions of 38 C.F.R. Parts 3 and 4 (2006) whether 
or not raised by the veteran, as required by Schafrath.  
However, the Board finds no basis on which to assign a higher 
disability evaluation in that the veteran manifests no 
separate and distinct symptoms of erectile dysfunction not 
contemplated in the currently assigned zero percent rating 
permitted under the Schedule.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Neuropathy of the Right and Left Lower Extremities

The veteran contends that he is entitled to higher ratings 
for his service-connected neuropathy of the right and left 
lower extremity neuropathies.  Service connection for these 
conditions was granted in a July 2002 rating decision as 
secondary to diabetes mellitus, and noncompensable ratings 
were assigned for each lower extremity.  The veteran appealed 
this initial determination, and in a June 2003 rating 
decision, the RO increased the ratings to 10 percent for each 
lower extremity, effective from the original date of claim in 
April 2002.  

The veteran's neuropathies of the right and left lower 
extremities have been rated 10 percent disabling by the RO 
under the provisions of Diagnostic Code 8520.  38 C.F.R. § 
4.124a.  This diagnostic code provides the following 
schedular ratings for the sciatic nerve:  

852
0
Paralysis of:  Sciatic Nerve
Ratin
g

Complete; the foot dangles and drops, no active 
movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost
80

Incomplete:

  Severe, with marked muscular atrophy
60

  Moderately severe
40

  Moderate
20

  Mild
10
862
0
Neuritis.
872
0
Neuralgia.
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2006).

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral the rating should include the application of 
the bilateral factor.  38 C.F.R. § 4.124a (2006).

Based upon the evidence of record, the Board finds the 
veteran's service-connected neuropathies of the right and 
left lower extremities result in no more than mild incomplete 
paralysis consistent with a 10 percent rating, and that they 
do not more nearly approximate the criteria for the next 
higher rating of 20 percent.  

The record shows that the veteran has had problems with 
ataxia, gait and steadiness dating to 1994 as discussed 
earlier in this decision.  These findings have been related 
to his history of cerebellitis, hearing loss, tinnitus and 
vertigo to a large degree.  Nonetheless, neurological 
findings related to the right and left lower extremities on 
examination remain mild.  For example, a report of VA 
peripheral nerve examination dated in June 2002 reflects no 
abnormalities of sensory function to suggest 
sensorineuropathy.  The veteran's absent ankle reflex was 
thought to reflect early mild neuropathy as likely as not due 
to diabetes.  EMG was not clinically indicated.  VA treatment 
records dated in that time period reflect complaints related 
to instability when walking but do not show significant 
neurological abnormality.  In a February 2003 physical 
therapy evaluation, the veteran's strength was 5/5 throughout 
the lower extremities with the exception of one area which 
was 4+/5.  Tremor was observed through manual muscle testing 
and sensory testing.  Sensory testing showed vibration sense 
mildly diminished in the left ankle.  Joint position sense 
was intact bilaterally at the great toes.  He was 
hypersensitive to 5.07 monofilament at all plantar sites 
tested.  Neurologic examination at that time showed no 
weakness, paralysis or stroke.  Peripheral pulses were 
palpable.  

In November 2004, the veteran sought treatment at the 435th 
Medical Group for neuropathy of the feet.  The veteran 
reported that on a pain scale of 1 to 10 with 10 being the 
worst, his pain was a 9.  

In these matters related to the lower extremities, the 
veteran has been shown to have signs and symptoms consistent 
with mild lower extremity neuropathy consistent with his 
diabetes.  His lower extremity pulses generally remained 
intact.  On VA medical examination performed in 2002, EMG was 
not clinically indicated.  On evaluation in June 2003, 
neurologic examination showed no weakness, sensory testing 
showed mild findings, and pulses were palpable.  Treatment 
reports from the VA and various other sources showed 
consistent findings.  The veteran's gait problems have been 
attributed in large part to his history of illness in 1994.  
He does use a cane and walker because of this condition.  

These findings are wholly consistent with the 10 percent 
evaluation under Diagnostic Code 8520 for both the right 
lower extremity and the left lower extremity.  These 
neuropathies have been primarily manifested by sensory 
disturbances.  There was no competent evidence that the 
condition of either the right or left lower extremity 
resulted in moderate incomplete paralysis of the sciatic 
nerve.  As such, an initial evaluation in excess of 10 
percent for either right or left lower extremity neuropathy 
is not warranted.

Consideration has been given to the potential application of 
various provisions of 38 C.F.R. Parts 3 and 4 (2006) whether 
or not raised by the veteran, as required by Schafrath.  
However, the Board finds no basis on which to assign a higher 
disability evaluation in that the veteran manifests no 
separate and distinct symptoms of neuropathy of either the 
right or left lower extremity not contemplated in the 
currently assigned 10 percent rating for each disorder 
permitted under the Schedule.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Service connection for bilateral neuropathy of the upper 
extremities is denied.  

An initial compensable disability evaluation for erectile 
dysfunction is denied.  

An initial disability evaluation for neuropathy of the right 
lower extremity is denied.  

An initial disability evaluation for neuropathy of the left 
lower extremity is denied.  


REMAND

In view of the evidence that has recently been presented by 
the veteran, additional development is warranted in order to 
fulfill the duty to assist with respect to the claim of 
entitlement to an initial compensable rating for retinopathy.  
Historically, service connection was granted for this 
disorder in July 2002.  The record is replete with reference 
to laser eye treatments the veteran has undergone and has 
been scheduled to undergo since the initial grant of service 
connection.  He has moved out of the country and is receiving 
treatment at a facility where near he lives in Denmark.  He 
reported in December 2005 that he was scheduled to have a 
significant eye surgery due to complications related to 
retinopathy.  He submitted medical records showing recent 
retinopathy imaging.  

Considering the veteran's contentions regarding a worsening 
of his condition, and the record of multiple treatments since 
the last VA examination, the Board is of the opinion that 
additional medical examination could be helpful in assessing 
the veteran's manifestations of service-connected 
retinopathy.  Also, as the claim is being remanded for a 
medical examination, updated treatment record should be 
obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
ophthalmology examination to determine 
the current manifestations of his 
service-connected retinopathy.  All 
indicated tests and studies are to be 
performed.  The physician must be 
provided with the relevant rating 
criteria prior to the examination.  
Adequate reasons and bases for any 
opinion rendered must be provided.  

2.  If the examination results are 
reported in any language other than 
English, the report must be translated, 
and a copy of the translation must be 
associated with the examination report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims folders.  He is to be 
advised by the RO that failure to 
report for a scheduled VA examination 
without good cause shown may have 
adverse effects on his claim.

4.  After completing the requested 
action, the RO should readjudicate the 
claim for an initial compensable rating 
for retinopathy.  If the benefit sought 
on appeal remains denied, the RO must 
furnish the veteran and his 
representative an appropriate 
supplemental statement of the case to 
and allow them a reasonable period of 
time to respond.  Thereafter, the 
claims folder should be forwarded to 
the Board if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


